Citation Nr: 0914708	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-38 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, psychosis, post-traumatic stress disorder (PTSD) 
and bipolar complex.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran's service treatment records 
are unavailable for review.  Records from the National 
Guard/Army Reserves are associated with the claims file, but 
records from the active duty period from June 1968 to March 
1971 are unavailable.  The RO requested the service treatment 
records through the Personnel Information Exchange System 
(PIES) in August 2005 and in March 2006.  The response to the 
PIES request in October 2005 indicated that there were no 
medical records available for the requested period of June 
1968 to March 1971.  The RO concluded that that the Veteran's 
service records were unavailable and the Veteran was notified 
that such records were unavailable.  The Board is aware that 
in situations that the service records are unavailable 
through no fault of the Veteran, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

An August 2004 psychiatric evaluation revealed that the 
Veteran has a current diagnosis of bipolar disorder with 
psychosis, PTSD, panic disorder and generalized anxiety.  
Additionally, pertaining to the diagnoses, the psychiatrist 
noted the Veteran's 32 years of military history with 
dissociation. 

The Board finds that the psychiatrist's diagnosis suggests 
that the Veteran's disabilities may be may be associated with 
the Veteran's service.  Although this reference is too 
equivocal or lacking in specificity to support a decision on 
the merits, the Board is of the opinion that a VA examination 
is warranted to determine the etiology of the Veteran's 
psychiatric disorders.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current psychiatric 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  

The examiner should provide a diagnosis 
for each currently manifested pyscyhiatric 
disability.  For reach disability 
identified, the examiner should state the 
nature of the current psychiatric 
disability and whether the disability is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  

A rationale for each opinion proferred 
should be provided.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




